DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed on 04/12/2022.

Claims 1-20 are presented for examination.

Claims 1 and 11 are objected to because of the following informalities:  
Claim 1, lines 6-7 and 12-13, “the unreliable or the non-continuous communication channel” should be changed to “the wireless unreliable or the non-continuous communication channel”.
Claim 11, lines 8 and 13-14, “the unreliable or the non-continuous communication channel” should be changed to “the wireless unreliable or the non-continuous communication channel”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claims 1, 3-4, 6-11, 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2021/0184892), in view of Thanigasalam (US 2017/0104733), Ananny et al. (US 2010/0180063).

As to claim 1, Fujiwara discloses the invention as claimed, including a method for transferring information utilizing a serial communication command structure over a unreliable or a non-continuous communication channel (¶0072, “IEEE 802.3, ETHERNET, or ETHERCAT or a wireless LAN under a standard such as IEEE 802.11a, b, g, or n, but is not limited thereto”) (Abstract, “data and metadata are communicated to the host using a protocol that is compatible with a bidirectional, serial command interface standard”), comprising: 
establishing a serial command structure, wherein the establishing comprises defining a package structure having a predefined format (Fig. 4; Fig. 6; ¶0067, “¶0077, “Transmitter 14 is a processor that generates and transmits control packets containing control instructions that control controlled equipment 30A and 30B”; ¶0078; ¶0100-¶0103); and 
transmitting, over the unreliable or the non-continuous communication channel (¶0072, “IEEE 802.3, ETHERNET, or ETHERCAT or a wireless LAN under a standard such as IEEE 802.11a, b, g, or n, but is not limited thereto”), data from a sending entity to a receiving entity utilizing the serial command structure and in the predefined format (Fig. 8; ¶0078, “The one set of parameters contained in the control packets is used for serial communications between relay device 20 and the controlled equipment to be controlled based on the control packets”; ¶0086, “transmits and relays the control data contained in the received control packets through serial communications using the parameters contained in the received control packets”; ¶0087, “perform transmission through the serial communications is/are determined based on the parameters contained in the received control packets”; ¶0115, “the control data contained in the control packets is to be transmitted”; ¶0116; ¶0118).

Fujiwara does not specifically disclose wherein the serial command structure comprises bounded data. However, Thanigasalam discloses wherein the serial command structure comprises bounded data (i.e., data packet size; pre-defined data type) (Figs. 4-5; ¶0052, “a packet header (PH) format 400 according to one embodiments may include a reserved field 410, a data identifier (ID) field 420, a word count field 430 to indicate a size of the packet, and a checksum field 440”; ¶0055, “Such a token may be represented, for example, as a pre-defined (e.g., user-defined) data type of the packet header”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fujiwara to include wherein the serial command structure comprises bounded data, as taught by Thanigasalam because it would enable more efficient transfer of data packet by determining the size of the packet for transmission (Thanigasalam; ¶0052; ¶0054).
Fujiwara does not specifically disclose allowing for transmission of large data packet transmissions across the unreliable or the non-continuous communication channel; bounded data having a packet size and including a start packet identifier and an end packet identifier; and wherein the unreliable or the non-continuous communication channel comprises a communication channel that is not continuously broadcasting information from the sending entity and that transmits serial communications. However, Ananny discloses allowing for transmission of large data packet transmissions across the wireless unreliable or the non-continuous communication channel (210, 212, BT TX/RX, Fig. 2; ¶0012) (¶0013, “sending the formatted data to the host device. The intermediate device can also receive formatted data from the host device, convert it to a serial data stream, and send the serial data stream to the accessory”; claim 8, “receiving data from the accessory in a serial data stream; packetizing the data according to a host communication protocol; and transmitting the packetized data to the host”); bounded data having a packet size and including a start packet identifier and an end packet identifier (¶0060, “protocol may specify that each command is a packet with a header and a payload. The header, which is fixed-length, can specify, e.g., the packet size, a command”; ¶0061; ¶0062, “As is known in the art, a start byte or termination byte is a specific value (e.g., 8 bits) indicating the beginning or end of a packet. Where start bytes (or termination bytes) are used, a byte escape sequence can be used to distinguish a byte having the start byte (or termination byte) value but intended as packet content from the start byte (or termination byte)”); and wherein the wireless unreliable or the non-continuous communication channel comprises a communication channel  (210, 212, BT TX/RX, Fig. 2; ¶0012) that is not continuously broadcasting information from the sending entity and that transmits serial communications (Fig. 2; Fig. 4B; Fig. 7; Abstract, “serial communication parameters between the intermediate device and the accessory in response to commands received from the host”; ¶0012, “exchanged using tunneling commands. In some embodiments, the information communicated may relate to configuring a wireless communication link (e.g., a Bluetooth pairing) between the host device and the accessory”; ¶0033, “accessory 104 and host device 102 may each be provided with Bluetooth technology, including appropriate short-range transceiver units”; ¶0046, “Bluetooth (BT) transceiver 210, cellular transceiver 212”; ¶0051, “Bluetooth transceiver 210 can be used to support short-range wireless communication between host device 202 and various accessory devices, including accessory 204”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fujiwara to include allowing for transmission of large data packet transmissions across the unreliable or the non-continuous communication channel; bounded data having a packet size and including a start packet identifier and an end packet identifier; and wherein the unreliable or the non-continuous communication channel comprises a communication channel that is not continuously broadcasting information from the sending entity and that transmits serial communications, as taught by Ananny because it would provide improved methods for communicating information, such as information related to configuring a Bluetooth or other wireless communication link, between two devices (Ananny; ¶0008; ¶0010).

As to claim 3, Fujiwara discloses the method of claim 1, wherein the package structure identifies a start and an end for a packet of data within the package structure (It is noted that data packet header comprising a marker bit that indicates a start and end of a frame/packet).

As to claim 4, Fujiwara discloses the method of claim 1, wherein the package structure identifies a location of the data within a packet of data within the package structure (It is noted that an offset or a pointer in a data packet header to identify the location of the data segment within the data structure is well known in the art).

As to claim 6, Fujiwara discloses the method of claim 1, wherein the transmitting comprises publishing the data and wherein the receiving entity subscribes to the publishing to receive the data (Fig. 1; Fig. 8; ¶0011; ¶0018; ¶0100, “control packet 60 has field of destination address 61, parameters 62, and control data 63”; ¶0115; ¶0116; ¶0118). 

As to claim 7, Fujiwara discloses the method of claim 1, comprising verifying receipt of the data by the receiving entity via receipt of a response transmission from the receiving entity at the sending entity (Fig. 8; ¶0136; ¶0142; ¶0143). 

As to claim 8, Fujiwara discloses the method of claim 7, comprising retransmitting the data responsive to not receiving a verification of receipt of the data by the receiving entity (Fig. 8; ¶0136; ¶0142; ¶0143). 

As to claim 9, Fujiwara discloses the method of claim 1, wherein the data is encrypted within the serial command structure (¶0046, “Device 100 may generate an encrypted long packet of payload sensor data using the configured AES key”; ¶0082, “encrypting the payload sensor data by the device”; ¶0084). 

As to claim 10, Fujiwara discloses the method of claim 1, wherein the non-continuous communication channel comprises a short-range communication channel (¶0072, “IEEE 802.3, ETHERNET, or ETHERCAT or a wireless LAN under a standard such as IEEE 802.11a, b, g, or n, but is not limited thereto”). 

As to claims 11 and 20, they are rejected for the same reasons set forth in claim 1 above. In addition, Fujiwara discloses the information handling device for transferring information utilizing a serial communication command structure over an unreliable or a non-continuous communication channel, comprising: a processor; and a memory device that stores instructions executable by the processor (Fig. 1; ¶0068; ¶0073; ¶0074; ¶0077). 

As to claim 13, it is rejected for the same reasons set forth in claim 3 above.

As to claim 14, it is rejected for the same reasons set forth in claim 4 above. 

As to claim 16, it is rejected for the same reasons set forth in claim 6 above.

As to claim 17, it is rejected for the same reasons set forth in claim 7 above. 

As to claim 18, it is rejected for the same reasons set forth in claim 8 above.

As to claim 19, it is rejected for the same reasons set forth in claim 9 above.

        Claims 2, 5, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2021/0184892), Thanigasalam (US 2017/0104733), Ananny et al. (US 2010/0180063), further in view of Narayanan et al. (US 2021/0067425).

As to claims 2, 5, 12 and 15, Fujiwara does not specifically disclose wherein transmission of data having a size greater than the packet size comprises chunking the data into data chunks having a size no larger than the packet size and wherein the transmitting comprises transmitting each of the data chunks separately; wherein the package structure identifies a start and an end for a packet of data within the package structure; wherein the package structure identifies a location of the data within a packet of data within the package structure; and wherein the package structure comprises an algorithm that validates the data was sent and that the data was not changed during the transmitting. However, Narayanan disclose wherein transmission of data having a size greater than the packet size comprises chunking the data into data chunks having a size no larger than the packet size and wherein the transmitting comprises transmitting each of the data chunks separately (¶0008, “configured to receive and inspect data packets that include a data packet size that is greater than a predetermined data packet size”; ¶0050, “configured to transfer only data packets having a first data packet size. The first data packet size may be a size that is equal to or greater than a first threshold size”; ¶0084, “Each of such portions may include a portion of the total data stream.  It should be understood that, for the purposes of this application, logic block 205 may be used as a deep packet size”; ¶0085, “Such parsing may include dividing data stream 202 based on the size of packets. As such--all packets having a first packet size, or within a first packet size window…”); and wherein the package structure comprises an algorithm that validates the data was sent and that the data was not changed during the transmitting (¶0099, “validates, and allows to pass, data packets only after full review and validation at the four different spokes 302-308”; ¶0103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fujiwara to include the limitation above, as taught by Narayanan because it would reduce bandwidth consumption, and transmit at a faster rate, while larger packets may be transmitted at a slower rate (Narayanan; ¶0094).

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        June 18, 2022